Case: 17-15050       Date Filed: 09/19/2018   Page: 1 of 6


                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-15050
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 9:17-cv-80178-KAM

JOEL BARCELONA,

                                                                   Plaintiff-Appellant,

                                         versus

SERGEANT PARISH,
South Bay Correctional Facility,
OFFICER JONES,
South Bay Correctional Facility,
OFFICER MAGGIRT,
South Bay Correctional Facility,
NURSE CHANU,
South Bay Correctional Facility,
NURSE KELLY,
South Bay Correctional Facility, et al.,


                                                               Defendants-Appellees,

LIEUTENANT WILSON,
South Bay Correctional Facility,


                                                                           Defendant.
                 Case: 17-15050        Date Filed: 09/19/2018       Page: 2 of 6


                                _______________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             ________________________

                                     (September 19, 2018)

Before MARCUS, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:

       Joel Barcelona, a Florida prisoner proceeding pro se, appeals the district

court’s denial of a preliminary injunction in his action for deliberate indifference to

serious medical needs under 42 U.S.C. § 1983.1 Because the district court did not

clearly err when it found that Barcelona’s allegations did not establish a serious

medical need, we affirm the denial of that extraordinary form of relief.

       According to his § 1983 complaint, Barcelona had been hospitalized ten

months earlier and diagnosed with stomach ulcers and anemia after complaining of

chest pain and shortness of breath. After undergoing an endoscopic procedure,

Barcelona was returned to prison by Sergeant Parish without a medical discharge.

He continued to experience shortness of breath and chest and abdominal pain, and

prison medical staff ordered tests and prescribed medications but refused to send

Barcelona back to the hospital.



1
 Because the Eighth Amendment prohibits deliberate indifference to the serious medical needs
of prisoners, “deliberate indifference to a prisoner’s serious illness or injury states a cause of
action under § 1983.” Estelle v. Gamble, 429 U.S. 97, 104–05 (1976).
                                                 2
               Case: 17-15050     Date Filed: 09/19/2018    Page: 3 of 6


      Four months after his hospitalization, Barcelona was transferred to another

prison, where one medication was stopped. He reported three medical emergencies

due to chest and abdominal pain and received medications but was allegedly told

that he was not experiencing an emergency because he was still breathing. His

complaint alleged that his “pain and suffering continues due to inadequate medical

care” for his “life threatening medical condition.” He demanded monetary damages

and injunctive relief against the defendants, officials at his former prison.

      Six months after filing his § 1983 complaint, Barcelona moved for transport

to the hospital for further treatment, reiterating several of the allegations from his

complaint. “Today, Plaintiff’s pain and suffering continues,” he added. “My sharp

abdominal and stomach pain are damage. I feel very weak and dizzy at all times. I

am easy to get tired . . . my blood level is low.” He alleged that the medication he

received from prison medical staff was insufficient and requested to see the

hospital doctor “in order to save my life.” The district court construed this motion

as an emergency motion for a temporary restraining order or a preliminary

injunction. It found that Barcelona had stated a prima facie case for preliminary

injunctive relief and ordered the warden of Barcelona’s current prison to show

cause why such relief should not issue.

      The warden responded that Barcelona was “not at risk of irreparable injury,”

offering a declaration from Department of Corrections physician Albert C. Maier


                                           3
               Case: 17-15050     Date Filed: 09/19/2018   Page: 4 of 6


and 200 pages of Barcelona’s prison medical records. Dr. Maier had reviewed

those records and concluded that Barcelona’s stomach ulcers had been successfully

treated and, in light of subsequent negative hemoccult tests for the presence of

blood in his stool, had not recurred. He tentatively attributed Barcelona’s

continuing complaints of chest pain and shortness of breath to irritable bowel

syndrome, which is not life-threatening and was being treated. He noted that

discontinuing one of Barcelona’s medications was appropriate due to its high risk

of side effects. Observing that Barcelona had made no complaints of abdominal

pain during the past five months’ medical visits, Dr. Maier opined that Barcelona’s

symptoms were well controlled and that he was not “in imminent danger of harm

to his health or life.” Barcelona filed no reply.

      The magistrate judge recommended denying the motion, finding that the

warden had rebutted the prima facie showing of entitlement to relief. Barcelona

filed objections in which he reiterated the allegations in his motion, “that I am

experiencing a constant sharp abdominal and stomach pain, feeling very weak and

dizzy at all times,” and noted that he had never been seen by Dr. Maier. He added

allegations about the prison’s response to an incidence of gang violence and about

unrefilled prescriptions that left him without medications for 45 days.

      Upon review of this record, the district court denied Barcelona’s motion. It

adopted the report and recommendation of the magistrate judge, finding, “The


                                           4
                Case: 17-15050       Date Filed: 09/19/2018       Page: 5 of 6


more credible and compelling evidence before the Court supports the conclusion

that there is no present and imminent threat to Plaintiff’s medical health.”

Barcelona filed this interlocutory appeal.

       We review the district court’s denial of a preliminary injunction for an abuse

of discretion, reviewing factual findings for clear error and legal conclusions de

novo. Scott v. Roberts, 612 F.3d 1279, 1289–90 (11th Cir. 2010). A plaintiff

seeking a preliminary injunction must establish four prerequisites: “(1) a

substantial likelihood of success on the merits; (2) a substantial threat of

irreparable injury; (3) that the threatened injury to the plaintiff outweighs the

potential harm to the defendant; and (4) that the injunction will not disserve the

public interest.”2 Palmer v. Braun, 287 F.3d 1325, 1329 (11th Cir. 2002). Because

Barcelona did not establish all four of these requirements, we do not conclude that

the district court abused its discretion.

       With respect to the first requirement, Barcelona needed to establish a

substantial likelihood of success on the merits of his deliberate indifference claim.

To demonstrate deliberate indifference in violation of the Eighth Amendment, a

plaintiff must show “(1) a serious medical need; (2) the defendants’ deliberate

indifference to that need; and (3) causation between that indifference and the

plaintiff’s injury.” Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1306–07 (11th Cir.

2
 The requirements for a temporary restraining order are the same. See, e.g., Ingram v. Galt, 50
F.3d 898, 900 (11th Cir. 1995).
                                                5
               Case: 17-15050     Date Filed: 09/19/2018   Page: 6 of 6


2009). A serious medical need is one that objectively “posed a substantial risk of

serious harm” if left untreated. Gilmore v. Hodges, 738 F.3d 266, 274 (11th Cir.

2013). The district court found that Barcelona did not show that he had a serious

medical need. His stomach ulcers had been treated with surgery and medication,

and the lack of blood in his stool showed that they had not recurred. The only life-

threatening illness he suffered was effectively treated. Barcelona’s remaining

symptoms, attributable to non-life-threatening irritable bowel syndrome, were not

imminently dangerous according to Dr. Maier. Based on this evidence, the district

court did not clearly err when it found that Barcelona faced no threat of serious

harm.

        Thus, because Barcelona failed to establish a serious medical need, his claim

of deliberate indifference is unlikely to succeed on the merits. And because

Barcelona failed to establish that first requirement for preliminary injunctive

relief—ordinarily the most important one, Garcia-Mir v. Meese, 781 F.2d 1450,

1453 (11th Cir. 1986)—the district court did not abuse its discretion when it denied

such relief.

        AFFIRMED.




                                          6